Curia, per Waeduw, J.
For the reasons of the decision in this case, I refer to the opinion just pronounced in the case of Eliz. Black et al. against the same defendants.
In this case there was no direction for payment given in the order of sale, and no receipt of money before it was due.
This Court is, however, of opinion that whenever a bond taken under an order for sale in partition is in the hands of a sheriff,' and no directions to the contrary has been given, he may collect, and (if the necessary information has been given to him,) may distribute, being always at liberty to apply to the Court for instructions; that money properly collected by him on any such bond “ has come to his hands as sheriffand even a collection contrary to orders would be a violation of duty which would create a liability for the injury thereby done, the least measure of which would be the sum received; and that in a suggestion like this it is sufficient to assign for breach either the sheriff’s neglect to pay over the money he received, or his neglect to take and turn over bonds as required by law.
The whole Court concurred.

Motion refused.